NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 10, 2021
                                 Decided June 11, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

No. 20-2587

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of
                                                  Indiana, Fort Wayne Division.

      v.                                          No. 1:19-cr-069 DRL-SLC

JUAN M. HERNANDEZ,                                Damon R. Leichty,
     Defendant-Appellant.                         Judge.

                                       ORDER

        After selling drugs to a confidential informant, Juan Hernandez pleaded guilty to
distributing methamphetamine, 21 U.S.C. § 841(a)(1), in a plea agreement with a broad
appeal waiver. The district court sentenced him to 262 months’ imprisonment and
5 years’ supervised release. Hernandez filed a notice of appeal, but his appointed
counsel asserts that the appeal is frivolous and moves to withdraw. See Anders v.
California, 386 U.S. 738 (1967). Hernandez did not respond to counsel’s motion. See CIR.
R. 51(b). Because counsel’s Anders brief appears thorough and addresses the issues we
would expect to see in an appeal of this kind, we limit our review to the points he
raises. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).
No 20-2587                                                                            Page 2

       Counsel reports that he discussed with Hernandez the risks and benefits of
challenging the guilty plea, and Hernandez was uncertain whether he wished to
withdraw it. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 671 (7th Cir. 2002). Because Hernandez expressed some interest in
withdrawing his plea, counsel discusses whether there is a nonfrivolous ground on
which to do so.

        First, counsel considers and appropriately rejects arguments that the plea was
unknowing or involuntary. Because Hernandez did not move to withdraw his plea in
the district court, we would review only for plain error. See United States v. Davenport,
719 F.3d 616, 618 (7th Cir. 2013). The district court conducted a detailed plea colloquy
that substantially complied with FED. R. CRIM. P. 11 and convinces both counsel and us
that the court did not plainly error in accepting the plea. As counsel notes, the court
complied with every requirement of Rule 11 except for one: it did not inform
Hernandez of the government’s authority to order restitution. Id. 11(b)(1)(k). But that
omission was harmless, id. 11(h), because no restitution was ordered. See United States v.
Stoller, 827 F.3d 591, 597–98 (7th Cir. 2016).

       Counsel next discusses whether Hernandez could plausibly argue that he is
entitled to withdraw his plea because the prosecutor breached the plea agreement. After
promising in writing to recommend a sentence at the bottom of the guidelines range,
the government primarily argued at the sentencing hearing that the aggravating factors
in Hernandez’s conduct outweighed any mitigating factors, although it also
acknowledged that it had promised to recommend a low-end sentence. Hernandez did
not object to the prosecutor’s argument, so we would review for plain error.
See United States v. Wyatt, 982 F.3d 1028, 1030 (7th Cir. 2020). We agree with counsel that
it would be frivolous to argue that the government’s equivocation amounted to the
“substantial” breach necessary to invalidate a plea agreement. See United States v.
Salazar, 453 F.3d 911, 913–14 (7th Cir. 2006). In any case, because the court understood
the government to be recommending a bottom-of-guidelines sentence and imposed that
sentence, Hernandez could not argue that any supposed breach increased his sentence,
as would be required to show plain error. Wyatt, 982 F.3d at 1030.

       Finally, counsel asks whether Hernandez could appeal his sentence, but we agree
with counsel that because Hernandez expressly waived his right to do so, any challenge
would be frivolous. In the plea agreement, Hernandez waived his right to appeal his
conviction, his sentence, or the way his sentence was determined, preserving only his
right to claim ineffective assistance of counsel. Before entering Hernandez’s guilty plea,
No 20-2587                                                                          Page 3

the district court thoroughly explained the waiver. Because this waiver “stands or falls
with the underlying guilty plea,” United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013),
and we have said there is no viable challenge to the plea, the waiver is valid. And
counsel rightly rejects any argument that an exception to its enforceability could apply:
Hernandez’s 262-month prison sentence and 5-year term of supervised release were
within the statutory ranges, 21 U.S.C. § 841(b)(1)(A), and the sentencing transcript
shows that neither was based on any constitutionally impermissible factors.
See United States v. Campbell, 813 F.3d 1016, 1018 (7th Cir. 2016).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.